Exhibit 10.28

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) dated as of (INSERT DATE) is made by
and between DaVita Inc., a Delaware corporation formerly known as Total Renal
Care Holdings, Inc., (the “Company”), and (INSERT NAME) (the “Indemnitee”).

 

R E C I T A L S:

 

A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve as directors and officers of corporations unless
they are protected by comprehensive liability insurance or indemnification, or
both, due to increased exposure to litigation costs and risks resulting from
their service to such corporations, and due to the fact that the exposure
frequently bears no reasonable relationship to the compensation of such
directors.

 

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors with adequate, reliable knowledge of legal risks
to which they are exposed or information regarding the proper course of action
to take.

 

C. The Company and the Indemnitee recognize that plaintiffs often seek damages
in such large amounts and the costs of litigation may be so substantial (whether
or not the case is meritorious), that the defense and/or settlement of such
litigation is often beyond the personal resources of directors and officers.

 

D. The Company believes that it is unfair for its directors and officers to
assume the risk of substantial judgments and other expenses which may occur in
cases in which the director and/or officer, as the case may be, received no
personal profit and in cases where such person acted in good faith.

 

E. Section 145 of the General Corporation Law of Delaware (“Section 145”), under
which the Company is organized, empowers the Company to indemnify its directors
and officers by agreement and to indemnify persons who serve, at the request of
the Company, as the directors and officers of other corporations or enterprises,
and expressly provides that the indemnification provided by Section 145 is not
exclusive.

 

F. The Board of Directors of the Company has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but
necessary to promote the best interests of the Company and its stockholders.

 

G. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director and/or officer of the Company.

 

H. The Indemnitee only is willing to serve, or to continue to serve, as a
director and/or officer of the Company if the Indemnitee is furnished the
indemnity provided for herein by the Company.

 

1



--------------------------------------------------------------------------------

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. Definitions.

 

(a) Agent. For purposes of this Agreement, “agent” of the Company means any
person who: (i) is or was a director and/or officer of the Company or a
subsidiary of the Company; or (ii) is or was serving at the request of, for the
convenience of, or to represent the interest of the Company or a subsidiary of
the Company as a director and/or officer of another foreign or domestic
corporation, partnership or joint venture.

 

(b) Expenses. For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, other out-of-pocket costs and
reasonable compensation for time spent by the Indemnitee for which he is not
otherwise compensated by the Company or any third party, provided that the rate
of compensation and estimated time involved is approved in advance by the Board
of Directors of the Company), actually and reasonably incurred by the Indemnitee
in connection with either the investigation, defense or appeal of a proceeding
or establishing or enforcing a right to indemnification under this Agreement,
Section 145 or otherwise, and amounts paid in settlement by or on behalf of the
Indemnitee, but shall not include any judgments, fines or penalties actually
levied against the Indemnitee.

 

(c) Proceedings. For the purposes of this Agreement, “proceeding” means any
threatened, pending, or completed action, suit, arbitration, hearing or other
proceeding, whether civil, criminal, administrative, investigative or any other
type whatsoever.

 

(d) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities are
owned directly or indirectly by the Company, by the Company and one or more
other subsidiaries, or by one or more other subsidiaries.

 

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at the will of such corporation (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an agent of such corporation, so long as the Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Bylaws of such corporation or of any subsidiary thereof, or until such
time as the Indemnitee tenders his resignation in writing; provided, however,
that nothing contained in this Agreement is intended to create any right to
continued employment of the Indemnitee in any capacity.

 

2



--------------------------------------------------------------------------------

3. Indemnification.

 

(a) Indemnification in Third Party Proceedings. Subject to Section 10 below, the
Company shall indemnify the Indemnitee if the Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any proceeding (other
than a proceeding by or in the name of the Company to procure a judgment in its
favor) by reason of the fact that the Indemnitee is or was an agent of the
Company, or by reason of any act or inaction by him in any such capacity
(including, but not limited to, any written statement of the Indemnitee that (i)
is required to be, and is, filed with the Securities and Exchange Commission
(the “SEC”) regarding the adequacy of the Company’s internal controls or the
accuracy of reports or statements filed by the Company with the SEC pursuant to
federal laws and/or administrative regulations (each, a “Required Statement”) or
(ii) is made to another officer or employee of the Company to support a Required
Statement), against any and all expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines and penalties)), actually and
reasonably incurred by him in connection with the investigation, defense,
settlement or appeal of such proceeding, but only if the Indemnitee acted in
good faith and in a manner he reasonably believed to be in, or not opposed to,
the best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful, pursuant to the presumption set forth in subsection (c) below, as
applicable. The termination of any proceeding by judgment, order of court,
settlement, conviction or on plea of nolo contendere, or its equivalent, shall
not, of itself, create a presumption that the Indemnitee did not act in good
faith in a manner which he reasonably believed to be in, or not opposed to, the
best interests of the Company, and with respect to any criminal proceedings,
that such person had reasonable cause to believe that his conduct was unlawful.

 

(b) Indemnification in Derivative Actions. Subject to Section 10 below, the
Company shall indemnify the Indemnitee if the Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any proceeding by or
in the name of the Company to procure a judgment in its favor by reason of the
fact that the Indemnitee is or was an agent of the Company, or by reason of any
act or inaction by him in any such capacity (including, but not limited to, any
written statement of the Indemnitee that (i) is a Required Statement or (ii) is
made to another officer or employee of the Company to support a Required
Statement), against all expenses actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense, settlement, or appeal
of such proceedings, but only if the Indemnitee acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Company, pursuant to the presumption set forth in subsection (c) below;
provided, however, that no indemnification under this subsection (b) shall be
made in respect of any claim, issue or matter as to which the Indemnitee shall
have been finally adjudged to be liable to the Company by a court of competent
jurisdiction due to willful misconduct of a culpable nature in the performance
of the Indemnitee’s duty to the Company, unless and only to the extent that any
court in which such proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, such person is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper.

 

(c) Conclusive Presumption Regarding Indemnitee Conduct. With respect to
Sections 3(a) and 3(b) above, the Indemnitee shall be conclusively presumed to
have acted in good

 

3



--------------------------------------------------------------------------------

faith and in a manner Indemnitee reasonably believed to be in, or not opposed
to, the best interests of the Company, and, with respect to any criminal action
or proceeding, to have had no reasonable cause to believe Indemnitee’s conduct
was unlawful, unless a determination is made that the Indemnitee has not acted
in accordance with the standards set forth above (i) by the Board of Directors
by a majority vote of a quorum thereof consisting of directors who were not
parties to the proceeding due to which a claim is made under this Agreement,
(ii) by the stockholders of the Company by a majority vote of stockholders who
were not parties to such a proceeding, or (iii) in a written opinion of
independent legal counsel, selection of whom has been approved by the Indemnitee
in writing or by a panel of arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two arbitrators so selected.

 

4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding or in defense
of any claim, issue or matter therein, including the dismissal of any action
without prejudice, the Company shall indemnify the Indemnitee against all
expenses actually and reasonably incurred in connection with the investigation,
defense or appeal of such proceeding.

 

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines or penalties) actually and reasonably incurred by him in the
investigation, defense, settlement or appeal of a proceeding but is not
entitled, however, to indemnification for the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

 

6. Advancement of Expenses. Subject to Section 10(b) below, the Company shall
advance all expenses incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company. The Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized by this Agreement. The advances to be
made hereunder shall be paid by the Company to or on behalf of the Indemnitee
within 30 days following delivery of a written request therefor by the
Indemnitee to the Company.

 

7. Notice and Other Indemnification Procedures.

 

(a) Notification of Proceeding. Promptly after receipt by the Indemnitee of
notice of the commencement of or the threat of commencement of any proceeding,
the Indemnitee shall, if the Indemnitee believes that indemnification with
respect thereto may be sought from the Company under this Agreement, notify the
Company of the commencement or threat of commencement thereof.

 

4



--------------------------------------------------------------------------------

(b) Request for Indemnification. Any indemnification requested by the Indemnitee
under Section 3 hereof shall be made no later than 10 days after receipt of the
written request of the Indemnitee, unless a good faith determination is made
within said 10-day period in accordance with one of the methods set forth in
Section 3(c) above that the Indemnitee is not or (subject to final judgment or
other final adjudication as provided in Section 10(a) below) ultimately will not
be entitled to indemnification hereunder.

 

(c) Application for Enforcement. Notwithstanding a determination under Section
7(b) above that the Indemnitee is not entitled to indemnification with respect
to any specific proceeding, the Indemnitee shall have the right to apply to any
court of competent jurisdiction for the purpose of enforcing the Indemnitee’s
right to indemnification pursuant to this Agreement. In such an enforcement
hearing or proceeding, the burden of proving by clear and convincing evidence
that indemnification or advances are not appropriate shall be on the Company.
Neither the failure of the Company (including its Board of Directors,
stockholders, independent legal counsel or the panel of arbitrators) to have
made a determination prior to the commencement of such action that the
Indemnitee is entitled to indemnification hereunder, nor an actual determination
by the Company (including its Board of Directors or independent legal counsel or
the panel of arbitrators) that the Indemnitee is not entitled to indemnification
hereunder, shall be a defense to the action or create any presumption that the
Indemnitee is not entitled to indemnification hereunder.

 

(d) Indemnification of Certain Expenses. The Company shall indemnify the
Indemnitee against all expenses incurred in connection with any hearing or
proceeding under this Section 7 unless the Company prevails by clear and
convincing evidence in such hearing or proceeding.

 

8. Assumption of Defense. In the event the Company shall be obligated to pay the
expenses of any proceeding against the Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
reasonably acceptable to the Indemnitee, upon the delivery to the Indemnitee of
written notice of its election to do so. After delivery of such notice, approval
of such counsel by the Indemnitee and the retention of such counsel by the
Company, the Company shall not be liable to the Indemnitee under this Agreement
for any fees of counsel subsequently incurred by the Indemnitee with respect to
the same proceeding, provided that (a) the Indemnitee shall have the right to
employ his counsel in such proceeding at the Indemnitee’s expense; and (b) if
(i) the employment of counsel by the Indemnitee has been previously authorized
in writing by the Company, (ii) the Indemnitee’s counsel delivers a written
notice to the Company stating that such counsel has reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee in
the conduct of any such defense or (iii) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding within a reasonable
time, then in any such event the fees and expenses of the Indemnitee’s counsel
shall be at the expense of the Company.

 

9. Insurance. The Company may, but is not obligated to, obtain directors’ and
officers’ liability insurance (“D&O Insurance”) as may be or become available
with respect to which the Indemnitee is named as an insured. Notwithstanding any
other provision of this Agreement, the Company shall not be obligated to
indemnify the Indemnitee for expenses, judgments, fines or

 

5



--------------------------------------------------------------------------------

penalties which have been paid directly to the Indemnitee by D&O Insurance. If
the Company has D&O Insurance in effect at the time the Company receives from
the Indemnitee any notice of the commencement of a proceeding, the Company shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policy.

 

10. Exceptions.

 

(a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify the Indemnitee on account of any proceeding with respect to (i)
remuneration paid to the Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law; (ii)
which final judgment is rendered against the Indemnitee for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934, as amended, or similar provisions of any federal, state or local
statute; or (iii) which (but only to the extent that) it is determined by final
judgment or other final adjudication that the Indemnitee’s conduct was in bad
faith, knowingly fraudulent or deliberately dishonest. For purposes of the
foregoing sentence, a final judgment or other adjudication may be reached in
either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.

 

(b) Claims Initiated by the Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify or advance expenses to the Indemnitee with respect
to proceedings or claims initiated or brought voluntarily by the Indemnitee and
not by way of defense, except with respect to proceedings brought to establish
or enforce a right to indemnification under this Agreement or any other statute
or law or otherwise as required under Section 145, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors of the Company finds it to be appropriate.

 

(c) Action for Indemnification. Any provision herein to the contrary
notwithstanding, the Company shall be obligated pursuant to the terms of this
Agreement to indemnify the Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement unless the Company prevails in such
proceeding by clear and convincing evidence.

 

(d) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify the Indemnitee under this Agreement for any amounts
paid in settlement of a proceeding effected without the Company’s written
consent. Neither the Company nor the Indemnitee shall unreasonably withhold
consent to any proposed settlement; provided, however, that the Company may in
any event decline to consent to (or to otherwise admit or agree to any liability
for

 

6



--------------------------------------------------------------------------------

indemnification hereunder in respect of) any proposed settlement if the Company
determines in good faith (pursuant to Section 7(b) above) that the Indemnitee is
not or ultimately will not be entitled to indemnification hereunder.

 

(e) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify the Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”) in any registration
statement filed with the SEC under the Act. The Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of the Indemnitee’s rights
under this Agreement in connection with any liability under the Act on public
policy grounds to a court of appropriate jurisdiction and to be governed by any
final adjudication of such issue. The Indemnitee specifically agrees that any
such undertaking shall supersede the provisions of this Agreement and to be
bound by any such undertaking.

 

11. Nonexclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, in any court in which a proceeding is
brought, the vote of the Company’s stockholders or disinterested directors,
other agreements or otherwise, both as to action in the Indemnitee’s official
capacity and to action in another capacity while occupying his position as an
agent of the Company, and the Indemnitee’s rights hereunder shall continue after
the Indemnitee has ceased acting as an agent of the Company and shall inure to
the benefit of the heirs, executors and administrators of the Indemnitee. Any
provision herein to the contrary notwithstanding, the Company may provide, in
specific cases, the Indemnitee with full or partial indemnification if the Board
of Directors of the Company determines that such indemnification is appropriate.

 

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who, at the request and expense of the Company, shall execute
all papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

 

13. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.

 

14. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such

 

7



--------------------------------------------------------------------------------

provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to Section 13 hereof.

 

15. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Certificate of
Incorporation or Bylaws of the Company or by other agreements.

 

16. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

 

17. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
personal delivery, shall be deemed to have been validly served, given or
delivered upon actual delivery and, if mailed, shall be deemed to have been
validly served, given or delivered three business days after deposit in the
United States mails, as registered or certified mail, with proper postage
prepaid and addressed to the party or parties to be notified at the addresses
set forth on the signature page of this Agreement (or such other address(es) as
a party may designate for itself by like notice).

 

18. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.

 

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

THE “COMPANY”:

DaVita Inc., a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

601 Hawaii Street

   

El Segundo, CA 90245

THE “INDEMNITEE”:

 

--------------------------------------------------------------------------------

Signature of the Indemnitee

 

--------------------------------------------------------------------------------

Print or Type Name of the Indemnitee

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

9